 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     GRANT NOTT
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     )   Case No. 2:17-cr-205-GEB
11                                                 )
                      Plaintiff,                   )   STIPULATION AND [PROPOSED] ORDER
12                                                 )   TO CONTINUE STATUS CONFERENCE
           vs.                                     )
13                                                 )   Date: February 15, 2019
     GRANT NOTT,                                   )   Time: 9:00 a.m
14                                                 )   Judge: Hon. Garland E. Burrell, Jr.
                     Defendant.                    )
15                                                 )
                                                   )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Cameron Desmond, Assistant United States Attorney, attorney for Plaintiff,
18
     and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,
19
     attorney for Grant Nott, that the status conference scheduled for February 15, 2019 be
20
     vacated and continued to February 22, 2019 at 9:00 a.m.
21
            Defense counsel requires additional time to continue reviewing discovery provided by the
22
     government, discussing the evidence with Mr. Nott, investigating the facts of the case, and
23
     conducting further legal research.
24
            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from this order’s date through and including February 22, 2019, pursuant to 18 U.S.C.
26
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
27
     based upon continuity of counsel and defense preparation.
28

      Stipulation and Proposed Order to Continue        -1-
      Status Conference
 1                                                 Respectfully submitted,

 2                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 3
 4   Date: February 12, 2019                       /s/ Jerome Price
                                                   JEROME PRICE
 5                                                 Assistant Federal Defender
                                                   Attorneys for Defendant GRANT NOTT
 6
     Date: February 12, 2019                       McGREGOR W. SCOTT
 7                                                 United States Attorney
 8
                                                   /s/ Cameron Desmond
 9                                                 CAMERON DESMOND
                                                   Assistant United States Attorney
10                                                 Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to Continue     -2-
      Status Conference
 1                                                 ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. The Court specifically finds the failure to grant a continuance in this case would deny
 5   counsel reasonable time necessary for effective preparation, taking into account the exercise of
 6   due diligence. The Court finds the ends of justice are served by granting the requested
 7   continuance and outweigh the best interests of the public and defendant in a speedy trial.
 8          The Court orders the time from the date the parties stipulated, up to and including
 9   February 22, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the February 15, 2019 status conference shall be continued until
13   February 22, 2019, at 9:00 a.m.
14
15   Dated: February 13, 2019
16
17
18
19
20
21
22
23
24
     HON. GARLAND E. BURRELL, JR.
25
26
27
28

      Stipulation and Proposed Order to Continue      -3-
      Status Conference
